UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-2411


EDDIE LAREECE PITTMAN,

                 Plaintiff - Appellant,

          v.

ARCHER WESTERN    CONTRACTORS;   JOHN   B.   MCCUBBIN;   REGGINALD
CAMPBELL,

                 Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:11-cv-00556-MAC-DSC)


Submitted:   April 26, 2012                  Decided:    April 30, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eddie LaReece Pittman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Eddie   LaReece      Pittman       appeals     the   district       court’s

order   dismissing    his       civil        complaint      under        28    U.S.C.

§ 1915(e)(2)(B) (2006).        We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.         Pittman v. Archer W. Contractors, No.

3:11-cv-00556-MOC-DSC     (W.D.N.C.         Nov.   28,    2011).         We   dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the   materials          before    the    court   and

argument would not aid the decisional process.



                                                                              AFFIRMED




                                        2